Frazer, J.
This case originated before a justice of the peace. The venue was changed to another justice, befoie whom the judgment was rendered against the appellant, who thereupon took the ease, by appeal, to the common pleas, and thence to this court.
The first question presented for our examination is as to the jurisdiction of the justice to try the cause.
The cause of action first filed was in the form of an account, the footing upon which was $200, though the correct aggregate of the items was $200 75. This was indorsed thus: “Demand $176 75.” The amount footed on the account, as filed with the justice, ought, we think, to be taken as the amount for which judgment was demanded, in the absence of any other statement of the demand. If this be correct, it is unnecessary to determine whether the demand on the back of the paper ought to be regarded as a part of the complaint, though the indulgence which has always been extended to pleadings in justices’ courts, in this state, would, doubtless, justify us in so regarding it. Either of these propositions settles the question against the appellant.
The Hon. Solomon Blair tried the cause in the common pleas, acting as judge thereof, he not then being the regular judge of that court. No objection was made to him, nor *253does the record affirmatively show his authority. It is wholly silent upon that subject. His authority is questioned for the first time here.
T. A. Hendricks and O. B. Hord, for appellant.
C. C. Have, for appellee.
This question was recently before us, in Feaster v. Woodfill, 23 Ind. 493, and received very careful consideration, and upon principle and authority, and in view, also, of the vast mischief which, it seemed to us, must result from a contrary doctrine, we bold that when the record was silent as to the authority of the person acting as judge for the time being, and no question concerning his authority was made below, it was too late to make it in this court, and that, under such eireumstauees, we would hold his proceedings valid. Some reflection since has tended only to confirm us in that opinion.
The judgment is affirmed, with 5 per cent..damages, and costs.